     Case 2:20-cv-00533-TLN-AC Document 28 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THE GEO GROUP, INC.,                            No. 2:20-cv-00533-TLN-AC
12                       Plaintiff,
13           v.                                       ORDER GRANTING LEAVE TO
                                                      PARTICIPATE AS AMICI CURIAE AND
14    GAVIN C. NEWSOM, in his official                TO FILE BRIEF IN SUPPORT OF
      capacity as Governor of the State of            DEFENDANTS’ MOTION TO DISMISS
15    California; XAVIER BECERRA, in his
      official capacity as Attorney General of the
16    State of California,
17                       Defendants.
18

19          The Court has reviewed the Motion of Immigration Legal Resources Center (“ILRC”),

20   Faith in the Valley (“FIV”), and Inland Coalition for Immigrant Justice (“IC4IJ”) for Leave to

21   Participate as Amici Curiae and to File Memorandum as Amici Curiae in support of Defendants’

22   Motion to Dismiss. (ECF No. 27.) Finding such participation may be useful to the Court and

23   good cause appearing therefor, the Motion is GRANTED. The Court deems the Memorandum

24   lodged with the Court at ECF No. 27-1 to be FILED.

25          IT IS SO ORDERED.

26   DATED: June 30, 2020

27

28                                                         Troy L. Nunley
                                                           United States District Judge
                                                      1
